Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 20, 2018

                                     No. 04-18-00105-CR

                                  Alphonso A. MCCLOUD,
                                         Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CR6735B
                         Honorable Joey Contreras, Judge Presiding


                                        ORDER
      Appellant’s third motion for an extension of time to file the appellant’s brief is granted.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of September, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court